John A. Fogleman, Justice. On November 1, 1977, the prosecuting attorney for the Ninth Judicial District, acting by his deputy, filed a petition to revoke the suspension of a sentence imposed upon appellant Duane Leeper on a charge of possession of intoxicating liquor for sale in a dry county. The sentence had been imposed on a charge alleging that the offense was the third one by Leeper. The sentence was for a term of five years, but it was suspended, conditioned upon Leeper’s good behavior and the payment of a $5,000 fine and all costs. It was alleged in the petition for revocation that Leeper had violated the terms and conditions of the suspension in that he had “sold alcoholic intoxicating beverages in a county, to-wit Sevier, where it is forbidden by law to do so, on October 31, 1977.” After a hearing, the suspension was revoked and Leeper was sentenced to a two-year term. The only point for reversal is: AS A MATTER OF LAW ENTRAPMENT BY POLICE OFFICERS REQUIRES REVERSAL OF REVOCATION OF SUSPENDED SENTENCE. In abstracting the testimony, appellant’s counsel states: Witnesses for Appellant do not deny that he sold the whiskey to Trooper Carter so only that portion of their testimony related to the intoxicated condition of Appellant is abstracted. In the conclusion of his brief, appellant asks that we reverse the judgment and dismiss the petition for revocation on the sole ground that there was entrapment as a matter of law. Thus, we must remember that there is one, and only one, question before us for appellate review, and disregard extraneous matters. Assuming that entrapment is a defense to a petition to revoke a suspension of a sentence, we do not agree that there was entrapment as a matter of law. If the witnesses on behalf of the state are believed (and obviously the trial judge did believe them) there was no entrapment. The question was one of fact. See Peters v. State, 248 Ark. 134, 450 S.W. 2d 276; Clark v. State, 258 Ark. 490, 527 S.W. 2d 619. It was resolved against appellant. In considering the question presented, it must be remembered that appellant bore the burden of proving entrapment by a preponderance of the evidence. Ark. Stat. Ann. §§ 41-110, -209 (1) (Repl. 1977). On appellate review, we must view the evidence in the light most favorable to the state. Cary v. State, 259 Ark. 510, 534 S.W. 2d 230; Cooper v. State, 246 Ark. 368, 438 S.W. 2d 681; Simmons v. State, 255 Ark. 82, 498 S.W. 2d 870. We could say that there was entrapment as a matter of law only if there was no factual issue to be resolved by the trial court, i.e., if there was no substantial evidence to the contrary, when the evidence is viewed as we must. Harris v. State, 262 Ark. 680, 561 S.W. 2d 69; Harmon v. State, 260 Ark. 665, 543 S.W. 2d 43; Williams v. State, 260 Ark. 457, 541 S.W. 2d 300; Burks v. State, 255 Ark. 23, 498 S.W. 2d 336. The sale was made to Mike Carter, a trooper of the Arkansas State Police, who went to Leeper’s house with Joey Barnhill and Steve Clemmons. The purpose of the trip was to buy whiskey from Leeper. Carter had been employed by the state police just a week earlier and this was his first assignment. Carter, dressed in civilian clothes, walked up to the front door at Leeper’s house and told Leeper that he wanted some whiskey. Carter testified that he asked Leeper one time if he had whiskey for sale and said no more. He said that Leeper asked for his name twice, asked where he lived, expressed satisfaction with his looks, turned around and went into another room and came back with a pint bottle of whiskey, which he sold to Carter. Carter stated that he had handed Leeper $7, but Leeper had said that was too much and returned two one dollar bills. Steve Clemmons, a state trooper, and Deputy Sheriff Barnhill had taken Carter to the Leeper house in Barnhill’s pickup truck. They had stopped about 50 feet from the front door of Leeper’s house. Clemmons said that he had heard Carter say, “I want a bottle of whiskey” and had seen Carter and Leeper go into the house and had seen Carter come out with a bottle of whiskey. Barnhill had heard Carter knock on Leeper’s door. He said that Carter had returned with a bottle of whiskey about five minutes after he had left Clemmons and Barnhill in front of the Leeper house. The purpose of Carter’s trip to the Leeper house was to buy whiskey. Barnhill testified that he had heard that Leeper was selling whiskey. Sheriff Godwin also had information that Leeper was selling whiskey. The sheriff did not remember whether he or “his folks” had planned this attempted purchase. Carter testified that Leeper was intoxicated and described his condition. Carter admitted that he would have arrested Leeper if he had caught him on the road in that condition. If the state’s version is accepted, there was no persuasion or inducement by Carter. He simply asked to buy whiskey. The only testimony relating to any inducement was given by Leeper and a woman who lived with him. They said that, when Carter asked if Leeper had a pint he would sell, Leeper said that they didn’t sell whiskey there, but, after Carter said that he was hurting for a drink and kept begging, Leeper got the one bottle he had for himself and the woman and let Carter have it. It would be impossible to say that appellant had established the defense of entrapment as a matter of law. The present statute on the affirmative defense of entrapment [Ark. Stat. Ann. § 41-209 (Repl. 1977)] follows: Entrapment occurs when a law enforcement officer or any person acting in cooperation with him, induces the commission of an offense by using persuasion or other means likely to cause normally law-abiding persons to commit the offense. Conduct merely affording a person an opportunity to commit an offense does not constitute entrapment. According to the commentary, the statute simply asks the fact finder to consider the effect of the officer’s conduct on a hypothetical average citizen, rather than its effect on the particular defendant. The last sentence quoted above clearly recognizes that in order to enforce the law, officers must involve themselves in operations such as those engaged in here. The sheriff and his deputy had information that Leeper, already found guilty of a third offense, was still in business, in violation of the terms of his suspension. Leeper’s inspection and appraisal of Carter show clearly the difficulty persons known by Leeper to have connections with law enforcement would have encountered in obtaining evidence. The sheriff had a duty to see that the conditions of the suspension were kept. He spoke of the difficulty in obtaining testimony from Leeper’s customers. The suspension of sentence on a third conviction warranted an effort by the law enforcement officers to pursue rumors that Leeper was still in business. The method they used may well have been the only expedient one. We have previously recognized the difficulties in obtaining convictions for the unlawful sale of drugs without having testimony of a purchaser. Sweatt v. State, 251 Ark. 650, 473 S.W. 2d 913. Appellant has never contended or argued that the trial court’s finding should be reversed on the question of preponderance of the evidence. This is actually the appropriate question in this case. Cogburn v. State, 264 Ark. 173, 569 S.W. 2d 658. Since the question turns upon the credibility of the witnesses, we must defer to the superior position of the trial judge. Gardner v. State, 263 Ark. 739, 569 S.W. 2d 74; Whitmore v. State, 263 Ark. 419, 565 S.W. 2d 133. Thus, we could not even say that the finding of the trial court that appellant failed to meet his burden is clearly against the preponderance of the evidence. The judgment is affirmed. Hickman and Howard, JJ., dissent.